Citation Nr: 0117058	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  01-04 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Harry S. Truman Memorial 
Veterans Hospital in Columbia, Missouri



THE ISSUE

Entitlement to reimbursement or payment for the costs of 
private medical treatment in January and February, 2000.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1970, which included service in Vietnam, and from February 
1981 to February 1983.  He had additional service from 
February 1983 to August 1983 from which he was discharged 
under other than honorable conditions.

This appeal arose from a decision of the Department of 
Veterans Affairs (VA) Harry S. Truman Memorial Veterans 
Hospital in Columbia, Missouri (hereinafter the agency of 
original jurisdiction or AOJ) which denied the veteran's 
claim for reimbursement of medical expenses incurred in 
January and February 2000.  


FINDINGS OF FACT

1.  The veteran received private medical treatment for 
genitourinary complaints in January and February 2000 without 
prior authorization from the VA.

2.  The veteran did not receive treatment for a medical 
emergency of such nature that delay would have been hazardous 
to his life or health.

3.  No showing has been made indicating that a VA facility 
was unavailable for the veteran's treatment, that it was 
unreasonable to obtain prior VA authorization, or that 
treatment would have been refused.


CONCLUSION OF LAW

The criteria for reimbursement or payment of unauthorized 
medical expenses for private treatment rendered in January 
and February 2000 have not been met.  38 U.S.C.A. § 1728 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 17.120, 17.130 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking reimbursement for the costs of private 
medical treatment for an inflammatory scrotal mass and a 
hydrocele, provided in January and February 2000.  Such costs 
approximate $6,569.43.  He asserts that he was not provided 
with proper medical care from the VA medical system and that 
he was afraid to wait for treatment under the VA system, as 
he feared the mass was cancerous.

In the interest of clarity, the factual background of this 
case will be reviewed. The pertinent law and VA regulations 
will be discussed.  Finally, the Board will analyze the 
veteran's claim and render a decision.

Factual background

The veteran is in receipt of service connection for post-
traumatic stress disorder.  A 100 percent disability rating 
has been in effect for this disability throughout the time 
period at issue.  Service connection is also in effect for 
osteochondritis dissecans of the left femur (10%) and for 
nasal fracture (0%).

VA medical records reflect that the veteran was treated for a 
right hydrocele in 1995.  

A January 11, 2000, VA triage report indicates that the 
veteran had testicular pain and swelling, with lumps in his 
scrotum.  The physician's notations reflect that the veteran 
had a history of recurrent orchitis in 1993 and 1995.  Upon 
examination, no palpable masses were found.  The diagnostic 
assessment was of acute orchitis.  A course of antibiotic 
treatment was prescribed and the veteran was given 
instructions to call if there was no improvement within three 
days.

A staff note apparently generated on the same day, January 
11th, is also contained in the claims file:  

Patient with orchitis requested to be 
admitted for orthopedic evaluation.  He 
became unhappy when informed we couldn't 
do this and sought the patient rep.  He 
was told to follow up with local MD for 
infection since he expressed 
unwillingness to travel long distance.

A January 18, 2000 treatment note, which was generated by a 
private physician, E.W.H., M.D., reflects that the veteran 
was seen with complaints of swelling and pain in both 
testicles, which he characterized as having been an 
intermittent problem since he had been in service.  According 
to the note, the veteran had been evaluated at the VA 
hospital and had been given an antibiotic for treatment of an 
infection, but still had considerable swelling and 
discomfort.  Following examination, the physician rendered an 
assessment of bilateral scrotal swelling and pain with 
nodules.  The physician then commented that he was unsure of 
the etiology, as the problem did not appear to be a case of 
orchitis or epididymitis.  The physician arranged for the 
veteran to undergo a scrotal ultrasound and urological 
evaluation.

A letter from a private urologist, R.D.J., M.D. dated in 
February 2000 provides the following explanation:  

I first saw [the veteran] on January 20, 
2000, with an indurated, palpable mass, 
which appeared to be in the right 
spermatic cord just below the external 
ring, history of Agent Orange exposure, 
and history of masses on the scrotum 
noted.  Ultrasound confirmed the palpable 
mass.  I put him on an anti-inflammatory 
with plans to perform an inguinal 
exploration if the mass did not improve.  
The indication for inguinal exposure was 
the possibility of a malignant tumor of 
the spermatic cord, called fibrous 
histiocytoma.  Have seen this condition 
in patients exposed to Agent Orange.  The 
exploration was performed.  An 
inflammatory mass was found, but no 
neoplasm.  The patient had a large 
hydrocele, which was repaired at the same 
[time].  [The veteran] continues to 
recover.

In April 2000, the veteran filed a claim for reimbursement of 
medical expenses incurred in connection with the above 
private medical treatment, which was denied by the agency of 
original jurisdiction.  This appeal followed  

By decision of January 2001, the VA Regional Office in St. 
Louis, Missouri denied service connection for scrotal 
swelling and pain with nodules, holding that the disorder was 
not incurred or aggravated in service, was not related to 
herbicide exposure, and was not otherwise related to service.  
There is no indication that the veteran initiated an appeal 
as to that denial.

Relevant law and regulations

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:  (a) That the 
treatment was either for (1) an adjudicated service-connected 
disability, or (2) for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service connected disability; or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (b) that a 
medical emergency existed and delay would have been hazardous 
to life or health; and (c) that no VA or other Federal 
facilities were feasibly available and an attempt to use them 
before hand or obtain prior VA authorization for the services 
required would not have reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Each of 
these three criteria must be met in order to establish 
entitlement to reimbursement or payment of medical expenses 
under 38 U.S.C.A. § 1728.  Zimick v. West, 11 Vet. App. 45, 
49 (1998).

Moreover, no reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities.  38 C.F.R. § 17.130.

Analysis

Initial matters - jurisdiction and duty to assist

The Board of Veterans' Appeals (Board) has jurisdiction over 
appeals of questions of law and fact that involve entitlement 
to VA benefits, as well as to resolve questions of its own 
jurisdiction.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 
20.101(a).  Examples of issues over which the Board has 
jurisdiction include payment or reimbursement for 
unauthorized medical expenses.  38 C.F.R. § 20.101(a)(15).  
Medical determinations, such as determinations of the need 
for and appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  38 C.F.R. § 20.101.  
However, the determination of whether a VA facility is 
capable of furnishing specific care or services does not 
involve a decision as to the need for and appropriateness of 
specific types of medical care and treatment, as contemplated 
by 38 C.F.R. § 20.101.  Meakin v. West, 11 Vet. App. 183, 187 
(1998).

In this case, the ultimate issue is whether the veteran is 
entitled to reimbursement of private medical expenses 
incurred in January and February, 2000.  Accordingly, the 
Board has jurisdiction to decide this matter.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law. In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000) [to be codified as 
amended at 38 U.S.C. § 5107(a)].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to this issue.  The veteran and 
his representative have been accorded the opportunity to 
present evidence and argument in support of this claim.  In a 
May 2001 brief, the veteran's representative indicated that 
he believed that the appeal had been fully developed and was 
ready for final Board adjudicatory action.  The Board agrees 
with that assessment.  Moreover, because the denial of this 
claim ultimately rests upon an issue of law, rather than 
fact, the Board finds that further factual development would 
serve no useful purpose.

Discussion

Under the implementing regulation, set forth above, three 
requirements must be met:  (1) the veteran has a total 
disability which is permanent in nature resulting from a 
service-connected disability; (2) a medical emergency existed 
and delay would have been hazardous to life and heath; and 
(3) VA or other federal facilities were not feasibly 
available; an attempt to use such facilities or obtain VA 
authorization for private medical services would not have 
been reasonable, sound, wise or practicable; or treatment 
would have been refused.     

Because the veteran has been adjudicated as having a service-
connected total disability which is permanent in nature, he 
meets the first requirement.  38 C.F.R. § 17.120(a).  That 
is, as a veteran with a 100 percent disability rating, the 
veteran is essentially eligible for VA medical care for any 
disability.  See also 38 U.S.C.A. § 1710.  However, the 
statutory provisions applicable to VA payment or 
reimbursement of unauthorized medical services do not 
guarantee a veteran that VA will assume financial 
responsibility for any and all episodes of care at non-VA 
facilities.  While a veteran may be eligible to receive the 
medical care from the VA under 38 U.S.C.A. § 1710, that 
section does not contain any provision which would authorize 
the Secretary to provide reimbursement to a veteran for 
services rendered at a non-VA facility.  Zimick, supra.  
Rather, reimbursement for unauthorized medical expenses is 
specifically governed by the provisions of 38 U.S.C.A. 
§ 1728, set forth above.

The second requirement is that the medical treatment was 
rendered for a medical emergency of such nature that delay 
would have been hazardous to his life or health.  38 C.F.R. 
§ 17.120(b).  In this regard, the veteran argues that he was 
afraid he had cancer and could not wait for the VA system to 
process his request for treatment.  

The private urologist's February 2000 letter suggests that a 
malignant tumor was deemed to be a possibility in light of 
the veteran's exposure to Agent Orange during service.  No 
such tumor was ultimately identified, however.  

However, nothing in the record indicates that there was a 
medical emergency of such nature that delay would have been 
hazardous to his life or health.  Rather, the timeline 
reflected in the evidence of record, which includes a period 
of nearly three weeks between the veteran's initial visit for 
treatment and the subsequent surgery, tends to disprove any 
claim that the veteran required treatment of an emergency 
nature.

The third requirement is that a VA or other Federal facility 
was not feasibly available and that an attempt to use them 
beforehand or to obtain prior VA authorization for the 
services required would not have been reasonable, or that 
treatment had been or would have been refused.  38 C.F.R. 
§ 17.120(c).  In this case, the veteran has expressed 
frustration with the VA health care system and with the 
difficulty he has experienced getting timely appointments and 
seeing specialists, etc.  However, there is no indication 
that a VA facility was unavailable, that it was unreasonable 
to obtain prior VA authorization, or that treatment would 
have been refused.  Rather, it appears that the veteran was 
so frustrated with his prior experiences that he chose to 
seek private medical care outside the VA system.  That is, of 
course, his privilege.  However, that decision carries with 
it the responsibility of making payments therefor.  As 
discussed above, the governing regulation prohibits 
reimbursement or payment of services not previously 
authorized when such treatment was procured through private 
sources in preference to available Government facilities.  
38 C.F.R. § 17.130.  

The veteran has not indicated that he sought prior 
authorization for the private medical treatment in January 
and February 2000.  In his substantive appeal, VA Form 9, he 
somewhat obliquely stated that he was "under the impression 
[the private medical treatment] would be authorized by Harry 
S. Truman VA Hospital".  He further stated that his private 
health care providers "wouldn't have performed the surgery 
without permission from [Harry S. Truman VA Hospital]".  In 
any event, it does not appear that authorization for the 
medical treatment was obtained.   

Therefore, the criteria for payment of unauthorized medical 
expenses for treatment received in January and February 2000 
have not been met, and payment may not be made.  

The veteran has further referred to financial hardship which 
payment of the medical bills would entail.  The Board is 
sympathetic to the veteran's contentions, but there is simply 
no exception provided by law or regulation that would allow 
payment in this situation.  The Board is bound by the law in 
such matters and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  
The Board lacks authority to award medical care benefits 
except as authorized by statute and regulations.  The benefit 
is not authorized under the circumstances of the veteran's 
claim, and the claim must be denied.



ORDER

Reimbursement or payment for the costs of private medical 
treatment provided in January and February 2000 is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

